Citation Nr: 1543853	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-13 040	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to a service-connected musculoskeletal disability.

2. Entitlement to increases in the ratings for a [now post total knee arthroplasty (TKA)] left knee disability, currently assigned staged ratings of 10 percent prior to February 3, 2014, and 30 percent from April 1, 2015.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran. 
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to December 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012, January 2013, and July 2013 rating decisions of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2012 rating decision, in pertinent part, denied a TDIU rating, the January 2013 rating decision denied an increased rating for the left knee, and the July 2013 rating decision, in pertinent part, denied service connection for left lower extremity neuropathy.  An interim (March 2014) rating decision assigned a post -TKA schedular total rating for the left knee disability from February 3, 2014, to April 1, 2015 (and that period of time is not for consideration), and a 30 percent rating from that date.  In July 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the appellant waived Agency of Original Jurisdiction (AOJ) initial consideration of evidence submitted after the statement of the case (SOC) addressing the left knee rating and service connection for peripheral neuropathy of the left lower extremity and the most recent supplemental SOC (SSOC) addressing entitlement to a TDIU rating were issued.  In August 2015 additional medical evidence was received.  

[The Veteran had initiated an appeal of a reduction in the rating assigned for his service-connected left ankle disability from 20 percent to 10 percent, but a November 2014 rating decision restored the 20 percent rating, and that issue is not before the Board.]

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is needed for proper appellate consideration of the instant claims.  

The Veteran contends he has a left lower extremity neurological disability secondary to his service-connected left ankle, left knee, left hip, and/or low back disabilities.  On July 2013 peripheral nerve examination, peripheral neuropathy of the left lower extremity was diagnosed.  The Veteran reported he began experiencing left ankle numbness after surgical hardware was removed from his left ankle in January 2013.  The examiner opined that the sensory findings on examination are not consistent with a peripheral nerve condition or radiculopathy, but if accurate are most consistent with a unilateral "stocking-glove" like peripheral neuropathy.  He opined it was less likely as not incurred in, caused by, or related to the Veteran's left ankle, knee, hip, or back disabilities, explaining that it is biologically implausible that such distribution of peripheral neuropathy would be related to recent ankle hardware removal surgery or to service-connected left ankle, knee, hip, or back disabilities.  Following the July 2013 VA examination (in February 2014), the Veteran underwent a left total knee replacement (TKA).  Given the changed circumstances, another examination to determine the nature and likely etiology of the claimed left lower extremity peripheral neuropathy is necessary. 

Regarding the rating for the left knee disability, it appears that pertinent medical records are outstanding.  On May 2012 VA knee examination, the Veteran reported he had undergone a left-knee meniscectomy in 2009.  On January 2013 VA examination, he reported he had received treatment for his left knee from a Dr. Major.  Treatment records received from the Social Security Administration (SSA) show the Veteran received treatment from a Dr. Major at the Mountain Home Air Force Base (AFB)) in Boise, Idaho, but it does not appear the complete records of his treatment there have been secured.  The records received were submitted as part of his August 2013 application for SSA disabilities; the earliest records are from December 2012 and note he had received prior treatment there for left knee pain.  A January 2013 note indicates he underwent a meniscus repair in 2008.  He also submitted records of private treatment he received for his left knee (and other musculoskeletal disabilities) from Dr. Schwartsman, but complete records of his treatment by that provider do not appear to have been secured, as records between June 2013 and February 2014 (when the TKA by Dr. Schwartsman took place) are not associated with the record.  Additionally, an April 2014 VA treatment record notes the Veteran reported receiving non-VA physical therapy for his left knee following the February 2014 surgery.  It is not clear if he received the therapy at the military hospital or from a private provider; regardless, records of the physical therapy are not associated with the record.  All outstanding records of evaluations and treatment he received for his left knee disability during the evaluation period are pertinent evidence that must be sought.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the matters being remanded, and consideration of that claim must be deferred pending the resolution (development and readjudication) of such claims.  The Board notes there are conflicting opinions regarding the impact of the Veteran's service-connected musculoskeletal disabilities on his employability.  On May 2012 and January 2013 VA examinations, the examiners found the Veteran's various musculoskeletal disabilities prevented him from standing for long periods of time, walking on uneven surfaces, and running, but did not prevent him from participating in sedentary employment.  In May 2013 his private provider, Dr. Coughlin, opined the Veteran was capable of sedentary employment, but noted he should consider some type of vocational rehabilitation.  In a June 2013 letter, another private provider, Dr. Schwartsman, opined the Veteran's low back, left hip, left knee, and left ankle degenerative changes would prevent him from engaging in sedentary activities without severe and significant pain.  On July 2013 VA back examination, the examiner opined the Veteran's service connected low back disability would impact his employability because the Veteran reported prolonged sitting or standing caused back pain, but did not find it would prevent sedentary employment.  In August 2015 Dr. Schwartsman opined [that the Veteran] was "essentially unemployable" due to pain caused by his service-connected musculoskeletal disabilities.  He also suggested the Veteran's prescribed pain medication impaired his cognitive abilities [impacting on employability].  On remand, the conflicting opinions must be reconciled.         

Finally, the record notes the Veteran participated in a VA vocational rehabilitation program.  A November 2014 SSOC notes his Vocational Rehabilitation file was considered as evidence and notes that he withdrew from the program after a disagreement (rather than terminated due to a finding of unemployability).  However, his VA vocational rehabilitation file is associated with his VA electronic record.  As the evidence therein was considered by the AOJ, is part of the record, and is pertinent evidence it must be secured for the record.     

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of all evaluations or treatment (including physical therapy) he received for his ankles, left knee, left hip, low back, neck, jaw, and hemorrhoids from December 2010 to the present are pertinent evidence in the matter at hand, and ask him to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified (specifically including Dr. Schwartsman).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his ankles, left knee, left hip, low back, neck, jaw, and hemorrhoids from October 2014 to the present (to specifically include treatment he received at the Boise, Idaho VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should associate the Veteran's VA vocational rehabilitation file with his electronic claims file.  If it is unavailable, the reason for the unavailability must be noted for the record.  

4. The AOJ should also secure for the record complete clinical records of any (and all) treatment the Veteran has received for his ankles, left knee, left hip, low back, neck, jaw, and hemorrhoids at the Mountain Home AFB from December 2010 to the present and of any 2008 or 2009 left knee surgery.  If any such records have been lost or destroyed, it should be so certified for the record, and the scope of the search must be noted.

5. The AOJ should then arrange for the Veteran to be examined by a neurologist to determine the existence, nature, and likely etiology of any left lower extremity neurological disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any (and each) left lower extremity neurological disability found.  If nine is diagnosed, reconcile that conclusion with the notations of left lower extremity peripheral neuropathy in his medical records.

(b) Please identify the likely etiology of each such disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by the Veteran's service-connected left ankle, left knee, left hip, and/or low back disabilities?  If a neurological disability of the left lower extremity is found to not have been caused, but to have been aggravated by a service-connected disability, please identify the degree of impairment that is due to such aggravation.

If a neurological disability of the left lower extremity is determined to be not caused or aggravated by his service-connected left ankle, left knee, left hip, and/or low back disabilities, the examiner should identify the etiological factor(s) for the neurological disability considered more likely.

The examiner must explain the rationale for all opinions.  The examiner should specifically comment on the July 2013 VA opinion noted above, citing to supporting clinical data and medical literature.

6. The AOJ should also arrange for the Veteran to be examined by an orthopedist to assess the impact the Veteran's various service-connected musculoskeletal disabilities (and any related neurological manifestations) have on his employability, and specifically his ability to engage in sedentary employment.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should offer an opinion regarding the impact the Veteran's service-connected orthopedic (and any related neurological) disabilities have on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should describe the types of employment that would be precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

The examiner must explain the rationale for all opinions and should comment on the conflicting medical opinions noted above, including the August 2015 opinion by the Veteran's private provider essentially to the effect that  intractable pain from the disabilities and congenitive impairment from medication prescribed for the disabilities render all employment infeasible.

7. The AOJ should then review the entire record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

